The Attorney             General of Texas
                                            August 13, 1981
MARK WHITE
Attorney General



                     Honorable Mike Driscoll                   opinion No.   Mw-359
                     Harris County Attorney
                     1001 Preston, Suite 634                   Re: Whether county may share
                     Houston, Texas 77002                      confidential juvenile data
                                                               with another agency
                     Dear Mr. Driscoll:

                          You ask whether the Harris County Juvenile Probation Department
                     may share its juvenile data with the Harris County Child Welfare Unit.
                     You Indicate that the data to be shared relates only to children for
                     which both entities already have some responsibility.

                          The    Juvenile   Probation   Department    is    established   by
                     article 5139W,    V.T.C.S.   See subchapter C.      Juvenile  probation
                     officers are required to investigate cases referred to them by the
                     juvenile court or juvenile board , to be present in the juvenile court
                     and represent the interests of the juvenile when the case is heard.
                     and to furnish the court and juvenile board any information required.
                     V.T.C.S. art. 5139W. 514. The Harris County Child Welfare Unit is
                     established pursuant to subchapter E of article 5139W.       It manages
                     and determines operating policies for county owned institutions for
4x8 N. Tonm.auae a   the care of dependent and neglected children. V.T.C.S. art. 5139W.
-.rx.-               522. These functions were formerly the responsibility of the Harris
51ZB82-4647
                     County Juvenile Board and the chief juvenile probably officer of
                     Harris County. g.

                            The records of the juvenile probation department are subject to
                     the   following provision:

                                     All files and records of a public or private
                                agency or Institution providing superVision of a
                                child by arrangement of the juvenile court or
                                having custody of the child under order of the
                                juvenile court are open to inspection only by:

                                     (1)    the professional staff or consultants of
                                     the   agency or institution;

                                     (2) the judge, probation officers,          and
                                     professional staff or consultants of        the
                                     juvenile court;




                                                     P. 1201
Hike Drlscoll - Page 2   (W-359)



               (3) an attorney for the child; OI

               (4) with leave of the juvenile mutt, any
               other person, agency. or institution having a
               legitimate interest in the work of the agency
               or institution.

Family Code 051.14(b).

     You inform us that the juvenile board and the child welfare unit
meet on a regular basis to consult about children under the
supervision of both entities. In addition to this interchange of
views, the juvenile board staff works in the child welfare unit home
with children supervised by both agencies. It does intake work for
all of them.

     We believe these facts demonstrate that the child welfare unit
and the juvenile probation board have established a consultant
relationship within section 51.14(b)(l).       See Attorney General
Opinion R-660 (1975). The two entities have shared information and
expertise to assist the children subject to their jurisdiction, as
well as working in cooperat,loninthe child welfare unit home. Thus.
we believe they may also share files and records on these children
pursuant to section 51.14(b)(l) of the Family Code.           Juvenile
probation officers are required to furnish the juvenile board with any
information required. See V.T.C.S. art. 5139W, 114. Their records
may be made available tothe child care unit through their supervising
board. Thus the probation department may share with the child welfare
unit Its data on juveniles under the jurisdiction of both systems.
Your brief mentions three types of data they wish to share: (1) data
that does not identify clients; (2) data that does identify clients;
(3) data which brings a situation regarding child abuse to the
attention of the child welfare unit. Data in each category may be
shared by the Harris County Juvenile Probation Department with the
Harris County.Child Welfare Unit.



                            SUMMARY

              The Harris County Child Welfare Unit and the
         Harris County Juvenile Probation Board have shared
         information relating to the children under the
         jurisdiction of both entities and have worked
         cooperatively in the welfare unit home for
         children. They are consultants within article
         51.14(b) of the Family Code and the probation
         department may share data relating to children
         within both systems with the child welfare unit.




                                   p- 1202
.
    Mike Driscoll - Page 3    @lw-359)




                                              MARK      WHI-TE     L
                                              Attorney General of Texas

    'JOHN W. FAINTER. JR.
     First Assistant Attorney General

    RICHARD E. GRAY III
    Executive Assistant Attorney General

    Prepared by Susan Garrison
    Assistant Attorney General

    APPROVD:
    OPINION COMMITTEE

    Susan L. Garrison, Chairman
    Jon Bible
    C. Ed Davis
    Rick Gilpin
    Jim Moellinger
    Bruce Youngblood




                                        p. 1203